       Case 1:20-cv-09926-VSB-SDA Document 16 Filed 01/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLDN COBELFRET PTE LTD,                               Civil Action No. 20 Civ. 9926

                                  Petitioner,

         v.

 TRIORIENT LLC

                                   Respondent.


                               STIPULATION FOR ENTRY OF
                                  CONSENT JUDGMENT

       WHEREAS, on November 25, 2020 petitioner CLDN Cobelfret Pte Ltd. (“Cobelfret”)

commenced an action in the U.S. District Court for the Southern District of New York against

Triorient LLC (“Triorient”), for an order pursuant to 9 U.S.C. § 201 et seq. confirming two binding

arbitration awards issued in Cobelfret’s favor; and

       WHEREAS, Cobelfret and Triorient wish to resolve this dispute to avoid the time, burden

and expense of litigation and arbitration; and

       WHEREAS, Cobelfret and Triorient have negotiated and reached this agreement of their

own volition; and

       WHEREAS, each person who executes this Consent Judgment (“Judgment”) on behalf of

any party warrants that he or she has the full authority to bind his or her respective party thereby;

       NOW, THEREFORE, in consideration of the promises and mutual covenants herein

contained, and other good and valuable consideration, the receipt and sufficiency of which are

hereby acknowledged,
      Case 1:20-cv-09926-VSB-SDA Document 16 Filed 01/18/21 Page 2 of 3




       IT IS HEREBY ORDERED, by and between the parties that that Cobelfret’s claims in

the above-captioned action shall be settled by the entry of judgment in the amount of US

$3,423,148.87 against Triorient and in favor of Cobelfret, calculated as follows:

       a.      Loss on Freight (after mitigation of damages):                         $248,925.00

       b.      Deviation from Mazatlan to Lazaro Cardenas to start
               mitigating voyage (20.9 days at $8,658/day + bunkers):                 $315,114.25

       c.      Deviation for bunkers at Long Beach to start
               recovery voyage (5.3 days at $8,658/day + bunkers)
               + port call expenses):                                                 $196,680.26

       d.      Demurrage (USD $12,000/day for 203.6 days):                          $2,443,491.67

       e.      Port DA:                                                                   $61,412.00

       f.      Underwater Cleaning:                                                       $44,000.00

       g.      Legal fees, costs and arbitrator fees and costs                        $120,000.00

       TOTAL:                                                                       $3,429,623.18

       IT IS FURTHER ORDERED, by and between the parties that the judgment of US

$3,429,623.18 the sums alleged by Cobelfret to be due and owing in connection with Cobelfret’s

claims as set forth in the Petition and in the underlying New York-located arbitration;

       IT IS FURTHER ORDERED that post-judgment interest, accruing on any unpaid

portions of the Judgment in this Court until the judgment is paid in full, is awarded in accordance

with the rate and method of calculation set forth in 28 U.S.C. § 1961.

       IT IS FURTHER ORDERED, by and between the parties that this action is discontinued

without prejudice and without costs with the entry of this Judgment.




                                                 2
#81323649_v1
       Case 1:20-cv-09926-VSB-SDA Document 16 Filed 01/18/21 Page 3 of 3




SO ORDERED:



______________________________________________
                                       1/18/2021
United States District Judge                Date




APPROVED AS TO FORM AND CONTENT:


Dated: January 15, 2021




 HOLLAND & KNIGHT LLP                       ZEISLER & ZEISLER, P.C.



 By:
        ___________________                      By: Stephen Kindseth*
        Christopher R. Nolan                     Stephen Kindseth
        31 West 52nd Street                      10 Middle Street, 15th Floor
        New York, New York 10019                 Bridgeport, Connecticut 06604
        Telephone: (212) 513-3200                Telephone: (203) 368-4234
        Email: chris.nolan@hklaw.com             Email: SKindseth@zeislaw.com

Attorneys for Petitioner,                     Attorneys for Respondent,
CLDN Cobelfret Pte Ltd.                       Triorient LLC

                                              *c/o Chris Nolan per e-mail authority of
                                              Stephen Kindseth to execute on his behalf
                                              dated 1/15/21




                                        3
#81323649_v1
